Citation Nr: 0739155	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  05-08 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder to include post-traumatic stress 
disorder (PTSD) and dysthymic disorder.

2.  Entitlement to service connection for a gastro-intestinal 
disorder as secondary to PTSD.

3.  Entitlement to service connection for diabetes mellitus 
II.

4.  Entitlement to service connection for a lower back 
disability.

5.  Entitlement to service connection for a left knee 
disability.

6.  Entitlement to compensation for additional disability 
under 38 U.S.C.A. § 1151 as the result of surgery to replace 
a pacemaker in January 2003 and subsequent treatment for 
infection.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
April 1946, and from August 1950 to June 1954.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in July 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio in which service connection for PTSD, acid 
reflux, irritable bowel syndrome, chronic gastritis, and 
diabetes mellitus type II was denied; and in January 2004 by 
the VA RO in Portland, Oregon, in which degenerative disease 
of the lumbar spine with radiculopathy, degenerative joint 
disease of the left knee, and entitlement to compensation 
under 38 U.S.C.A. § 1151 for residuals associated with 
pacemaker repair was denied.

A motion to advance this claim on the docket was granted in 
November 2007.

As will be discussed below, the medical evidence shows the 
veteran has been diagnosed with PTSD that is the result of 
his active service, and dysthymic disorder as secondary to 
the PTSD.  The issue has thus been recharacterized as one of 
service connection for an acquired psychiatric disorder to 
include PTSD and dysthymic disorder as reflected on the front 
page of this decision.

The issues of service connection for a gastro-intestinal 
disorder as secondary to PTSD, diabetes mellitus II, a lower 
back disability, a left knee disability, and to compensation 
for additional disability under 38 U.S.C.A. § 1151 as the 
result of surgery to replace a pacemaker in January 2003 and 
subsequent treatment for infection addressed in the REMAND 
portion of the decision below are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Medical evidence establishes the veteran is diagnosed with a 
psychiatric disorder, to include PTSD and dysthymic disorder 
that is etiologically related to active service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD and 
dysthymic disorder, was incurred as the result of active 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.102, 3.303, 3.304(f) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the veteran.

Service connection may be established for disability 
resulting from injury or disease incurred in service.  
38 U.S.C.A. § 1110.  Service connection connotes many 
factors, but basically, it means that the facts, as shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service.  
A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease in service.  See Pond v. West, 12 Vet. App. 341 
(1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD requires the following: 1) 
medical evidence of a diagnosis of PTSD in accordance with 
the criteria of Diagnostic and Statistical Manual of Mental 
Disorders (4th ed., 1994) (DSM-IV), which is presumed to 
include both adequacy of the PTSD symptomatology and 
sufficiency of a claimed in-service stressor; 2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and 3) medical evidence of a link, or 
nexus, between the current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f). 

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  38 
C.F.R. § 3.102.  When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).

The veteran seeks service connection for an acquired disorder 
to include PTSD. 

VA treatment records and VA examination establish that the 
veteran has been diagnosed with PTSD and with dysthymic 
disorder as secondary to PTSD.

A treatment entry for psychiatric intake with addendum dated 
in March and May 2003 show the veteran was diagnosed with 
PTSD as the result of military sexual trauma and combat 
related trauma.  The diagnosis was rendered by the veteran's 
treating licensed clinical social worker.  A September 2004 
VA examination report establishes that the veteran was 
diagnosed with PTSD and dysthymic disorder, as secondary to 
the PTSD.  The physician opined that the PTSD was the result 
of sexual assault and harassment the veteran experienced 
during his active service.  While the physician did not state 
that he reviewed the veteran's claims file, he briefly 
summarized several medical entries and reports, and the 
statements of the veteran's witness, a service member who 
served with the veteran.  The physician noted that the 
veteran's witness attested to his observation that one man 
always followed the veteran into the shower, and that this 
particular man was not the only man who attempted to assault 
the veteran.  The witness further stated that the veteran 
confided in him at the time that he had been sexual 
assaulted, and that the witness taught the veteran how to 
defend himself.  The physician thus demonstrated his 
familiarity with the evidence of record. 

The veteran has identified his stressors in statements in 
writing, and in statements to treating and examining health 
care professionals to include sexual assault and harassment, 
and the aftermath of the explosion of a U.S. Coast Guard 
ship, the USS Serpens. 

An internet search revealed that the USS Serpens (AK-97) was 
anchored off Launga Beach, Guadalcanal, Solomon Islands in 
January 1945 and was being loaded with depth charges when it 
suddenly exploded.  The force of the explosion was so great 
it killed a US Army soldier ashore.  193 US Coast Guard 
crewmen, 56 US Army stevedores, and one public health 
services physician were killed.  Only two sailors survived.

This event occurred during the veteran's first period of 
active duty.  His service personnel records show that he was 
stationed at Naval Base Tulagi, British Solomon Islands, from 
November 1944 through November 1945.  Close review of these 
records further shows that the veteran was assigned as a 
Coxswain (Cox) during his first enlistment.  When he re-
enlisted as a reservist in 1950, he was assigned as a 
Boatswain's Mate Third Class (BM3/BMG3).  Administrative 
remarks and a history of his performance marks reflect that 
during his first period of active duty, he was charged only 
once, for being drunk during a period of liberty.  He was 
confined, but was not demoted and his conduct marks remained 
at 4.0.  Separation documents show his rate was Cox, V6, at 
discharge.  In contrast, during his second period of duty, he 
was taken to mast on two occasions for being absent without 
leave, and to deck court once.  His rate was dropped to 
Seaman (SN) and his conduct marks dropped from 4.0 to 1.5 and 
rose to 3.0 and thereafter remained at 4.0 until his 
discharge.  In 1953 his rate was changed to Ship's Serviceman 
Third Class (SH3).  His rate at discharge was SH3.  

In December 2003, a service member and fellow shipmate of the 
veteran offered his sworn statement that he was stationed on 
the island of Gavutu (part of the Solomon Islands) during 
part of the time the veteran was there.  He observed that the 
veteran was very young and apparently appealed to men 
inclined to sexual contact with other men.  He stated that 
the veteran confided in him that he had been assaulted by 
another man on board his ship when they were in transit to 
the island, and the witness attested that, on the island, 
there was one man in particular who always followed the 
veteran into the shower.  The witness stated this man was not 
the only man who tried to assault the veteran.  As he had 
experience in boxing, he taught the veteran how to defend 
himself.  A photo copy of the witness' service identification 
card submitted subsequently confirms the witness' affiliation 
in the US Navy and shows that he served from December 1941 to 
December 1946.

In summary, it is first observed that historical record 
confirms that the USS Serpens exploded in the Guadalcanal, 
Solomon Islands in January 1945, with horrific consequences 
(250 crew dead), and with such force that a man on shore was 
killed.  This is consistent with the time the veteran was 
stationed there, and his rate at the time, Coxswain, would 
have made it more likely that he would have been in the 
vicinity of both the loading and the explosion-if not 
actually involved in the aftermath, which he avers.  In 
addition, the veteran's witness' statement corroborates the 
veteran's allegations of inservice assault and harassment.  
The veteran's veracity is further corroborated by his service 
personnel records, which demonstrate a marked decline in 
conduct and behavior following the time period of the assault 
and harassment, with a change in rating and sustained 
improved performance after.  The record presents no other 
obvious reason for this temporary and uncharacteristic 
serious decline in behavior and performance, and is 
consistent with the veteran's reported inservice history.  
This is sufficient to corroborate the veteran's averred 
stressors.

Second, the medical evidence shows that the veteran is 
diagnosed with PTSD that is the result of sexual trauma and 
combat-related trauma during active service.  It is noted 
that the September 2004 VA examination report and opinion was 
formed with demonstrated review of the veteran's claims file 
as well as examination of the veteran.  As such, it is of 
significant probative value.  See Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  Moreover, this opinion corroborates 
the statement of the veteran's treating VA counselor finding 
a causal connection between the veteran's PTSD and both 
military sexual trauma and combat-related trauma.

In addition, the VA examiner in September 2004 opined that 
the veteran's dysthymic disorder was secondary to his PTSD.  
Accordingly, the criteria for service connection for an 
acquired psychiatric disorder to include PTSD and dysthymic 
disorder are met, and service connection is warranted. 


ORDER

Service connection for an acquired psychiatric disorder to 
include PTSD and dysthymic disorder is granted.



REMAND

The veteran also seeks entitlement to service connection for 
a gastro-intestinal disorder as secondary to PTSD, diabetes 
mellitus II, a lower back disability, a left knee disability, 
and to compensation for additional disability under 
38 U.S.C.A. § 1151 as the result of surgery to replace a 
pacemaker in January 2003 and subsequent treatment for 
infection.

Additional development is needed before these claims can be 
adjudicated.

Concerning the claim for service-connection for a gastro-
intestinal disorder as secondary to PTSD, by this decision, 
the Board has granted entitlement to service-connection for 
an acquired psychiatric disorder to include PTSD and 
dysthymic disorder.  The medical evidence shows the veteran 
has been treated for a variety of gastro-intestinal disorders 
including irritable bowel disease, gastritis, and peptic 
ulcer disease.  The medical evidence further shows the 
veteran was diagnosed with depression as early as 1994, at 
which time he presented with a previous medical history of 
treatment with prescribed anti-depressant and anti-anxiety 
medications.  VA examination is therefore required to 
determine if his gastro-intestinal condition is etiologically 
related to his now service-connected acquired psychiatric 
disorder.

Concerning the claimed lower back and left knee disabilities, 
VA examination was conducted in August 2003, at which time 
the examiner opined it was unlikely that an inservice injury 
would have resulted in the veteran's currently diagnosed 
degenerative disk disease with radiculopathy, and that absent 
specific documentation in the service record showing a left 
knee injury, he could not state that the current left knee 
disability was the result of active service.  However, this 
examination was conducted absent review of the veteran's 
claims file.  In fact, service medical records do show 
treatment for knee injury on two occasions, and for a sore 
back in 1953.  In addition, since this examination additional 
private and VA treatment records have been received.

In November 2003, VA examination was conducted to determine 
if the veteran evidenced additional disability as the result 
of the January 2003 surgery and subsequent treatment for 
infection and, if so, if such additional injury met the 
requirements for compensation under 38 U.S.C.A. § 1151.  
While the examination was conducted with review of the claims 
file, the examiner's review of records appeared to contain 
records only through February 2003.  In pertinent part, the 
examiner found no additional disability, citing a February 
2003 treatment report showing the veteran's wound was 
healing.  Since that time, additional VA and private 
treatment records were obtained which show additional 
complications and treatment at the surgical site.  

The August and November 2003 VA examinations thus provide an 
inadequate basis upon which to evaluate the veteran's claims 
in the present case.  See Green v. Derwinski, 1 Vet. App. 121 
(1991); see also Dalton v. Nicholson, 21 Vet. App. 23, 29 
(2007); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all identified private 
and VA medical treatment records are 
obtained.  Document negative responses, 
and inform the veteran so that he may 
make attempts to procure the records on 
his own.  

2.  Schedule the veteran for medical 
examinations by appropriate medical 
professionals to determine the nature, 
extent, and etiology of his claimed 
gastro-intestinal disability as secondary 
to his acquired psychiatric disorder, 
diabetes mellitus, lower back disability, 
and left knee disability.  All indicated 
tests and studies should be performed.  
The claims folder and a copy of this 
remand must be provided to the examiners 
in conjunction with the examinations.  

The examiners should provide opinions as 
to whether it is at least as likely as 
not that any diagnosed gastrointestinal 
disability is the result of the veteran's 
service-connected acquired psychiatric 
disorder to include PTSD and dysthymic 
disorder, and as to whether it is at 
least as likely as not that any diagnosed 
diabetes mellitus, lower back and left 
knee disabilities had their onset during 
active service or, in the alternative, 
resulted from any incident during active 
service.

All opinions expressed must be supported 
by complete rationale.  

3.  Return the November 2003 VA 
examination for cardiology to the 
examiner who conducted it and request 
that he review his opinion in light of 
the newly acquired evidence from February 
2003 to the present.  If the examiner 
cannot be found or it is determined that 
examination of the veteran is necessary, 
schedule the veteran for medical 
examination by the appropriate medical 
professionals to determine if he has 
additional disability as the result of 
the January 2003 surgery to replace his 
pacemaker and subsequent treatment for 
infection.  All indicated tests and 
studies should be performed.  The claims 
folder and a copy of this remand must be 
provided to the examiners in conjunction 
with the examinations.  The examiner must 
provide an opinion as to whether the 
complications that the veteran 
experienced following the surgery to 
replace his pacemaker in January 2003 
were foreseeable consequences or whether 
they resulted from any negligence, 
carelessness, lack of proper skill, error 
in judgment, or similar instance of fault 
on the part of VA in providing the 
surgical treatment. 

All opinions expressed must be supported 
by complete rationale.  

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claims for service connection 
for a gastro-intestinal disorder as 
secondary to PTSD, diabetes mellitus II, 
a lower back disability, a left knee 
disability, and to compensation for 
additional disability under 38 U.S.C.A. 
§ 1151 as the result of surgery to 
replace a pacemaker in January 2003 and 
subsequent treatment for infection, with 
application of all appropriate laws and 
regulations, and consideration of any 
additional information obtained as a 
result of this remand.  If any decision 
remains adverse to the veteran, furnish 
him with a supplemental statement of the 
case and afford a reasonable period of 
time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is so informed.  The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is advised that failure to appear for VA 
examinations could result in the denial of his claims. 38 
C.F.R. § 3.655 (2007).  See Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991).  The Board intimates no opinion as to 
the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


